Citation Nr: 1758564	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-10 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 2009 to November 2013.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, and a September 2015 rating decision in the RO in San Diego, California.

This appeal has previously been before the Board, most recently in July 2017, when it was remanded to obtain a supplemental statement of the case (SSOC).  An August 2017 SSOC is now of record and the Board finds that its remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The Veteran's service connected disabilities, particularly her Crohn's disease, anemia, and psychological conditions have precluded her from obtaining or maintaining substantially gainful employment throughout the course of her appeal.


CONCLUSION OF LAW

The criteria for a TDIU are met from November 11, 2013 to December 29, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue of entitlement to TDIU has been raised by the record; see Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the Veteran's April 2015 Form 9 and June 2014 Notice of Disagreement she indicated that she had tried to work, but was unable to continue as a result of her service-connected disabilities.  Specifically, Crohn's disease, anemia, depression and anxiety.  The Veteran's digestive disorders were found to be service-connected as ulcerative pan colitis/colitis and subsequently characterized as Crohn's disease.

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

The Veteran is service-connected for her anemia, psychological conditions, Crohn's disease (formally ulcerative pancolitis/colitis), left knee condition, tinea pedis, tension headaches and a scar condition.  

As of December 29, 2016, the Veteran is serviced connected at 70 percent disabling for her anemia; service connected at 70 percent disabling for her depressive disorder; and service connected 30 percent disabling for her crohn's disease.  She is also service connected for tinea pedis, headaches and scars with noncompensable ratings.  Her combined disability rating is 100 percent as of December 29, 2016.  As such, TDIU will not be considered after December 29, 2016.

However, the issue of a TDIU prior to December 29, 2016 remains on appeal.  To this end, this decision will be wholly retrospective in nature, covering the period from separation to the time the total schedular rating was assigned in December 2016.  As will be discussed, the SSA found the Veteran to have been disabled from separation to the SSA assessment in May 2015, but the SSA judge acknowledged that the Veteran's medical condition was expected to improve and should be reassessed in twelve months.

Of note, the Veteran had received at least a 70 percent combined rating since November 11, 2013, but did not have a single service connected disability rated at 40 percent on November 11, 2013.  The 2014 VA examiner noted that in October 2012, the Veteran had severe iron deficiency anemia secondary to frequent bloody diarrhea as a result of ulcerative pancolitis.  Thus, the Board finds that the Veteran's anemia and Crohn's disease each given 30 percent ratings effective November 11, 2013 are diseases with a common origin and result in a combined service-connected disability rating of over 40 percent.  The Veteran was also service-connected for a psychological disorder and rated 30 percent effective November 11, 2013.  As such, the Veteran is found to have met the criteria for TDIU on a schedular basis under 38 C.F.R. § 4.16(a) since her separation from service.

The question remaining is whether the Veteran was able to secure and follow a substantially gainful occupation due to her service-connected disabilities prior to December 29, 2016 during the relevant periods on appeal.  As will be discussed, the evidence of record suggests that the Veteran's service connected disabilities have rendered her unable to obtain or maintain substantially gainful employment at any time since November 11, 2013.

The Veteran is a high school graduate and currently in college full-time, with mostly online classes.  VA military records indicate that the Veteran achieved the rank of E-4 in-service and held the positions of laundry supervisor, vending machine supervisor and ship store operator prior to separation from service.  While in service, the Veteran was diagnosed with a digestive disorder with anemia, and was medically discharged due to these disabilities in 2013.

In May 2015, the Social Security Administration (SSA) determined that the Veteran was able to perform light work with her service connected Crohn's disease and anemia.  However, she was ultimately found to be disabled because there were no jobs available in the national economy that she could perform and accommodate her acute exacerbations related to her service-connected disabilities.  The Administrative Law Judge (ALJ) found that the Veteran's service connected Crohn's disease and anemia disorders required immediate access to bathroom for frequent unscheduled breaks throughout a day which exceeded normal work day breaks allowable at the work place.  He also concluded that the Veteran's medical condition was expected to improve with proper treatment and that the Veteran's employability should be reviewed again in approximately twelve months.

The Veteran underwent VA examinations for Intestinal Conditions and Hematologic and Lymphatic Conditions in October 2014.  The Veteran reported that she experienced liquid, bloody diarrhea five to six times a day.  Although the examiner found that the Veteran only had occasional episodes of bowel disturbance with abdominal distress, the examiner concluded that the Veteran's intestinal condition impacted her ability to work, because she always had to be close to a bathroom due to the bloody diarrhea.  In addition, the examiner reported that the Veteran's ulcerative colitis disability is a chronic inflammation with repeated exacerbation and remission.  The examiner further stated that these flare-ups interfered with her ability to work.

In addition, the VA examiner found that the Veteran's anemia was severe and that it caused weakness, easy fatigability and light-headedness.  The examiner concluded that the Veteran's service connected severe anemia impacted her ability to work due to dizziness and fatigue.  The examiner noted that the Veteran was given two units of blood for transfusion in November 2013, January 2014 and September 2014. The examiner reported that although the Veteran is attending school, it is hard for her to concentrate.

The treatment records indicate that the Veteran was hospitalized for Crohn's disease related disorders in April 2015, May 2015, and June 2015 and sought multiple emergency room treatments for flare-ups of acute exacerbations during the appeal period.  

In February 2016, the Veteran underwent a psychological VA examination.  The Veteran reported that she has social isolation because of her physical illness.  The examiner opined that the Veteran's symptoms of anxiety and depression are related to her distress regarding colitis and how that impacted and continues to impact her life had worsened since her last examination.  The Veteran was diagnosed with adjustment with mixed anxiety and depressed mood.  The examiner opined that the Veteran's service-connected psychiatric disability impacted her ability to work and resulted in an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner also noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work like setting.

The Veteran's Application for Increased Compensation based on Unemployability and several other statements report that the Veteran last worked at Kmart as a cashier from September 2015 to November 2015.  The Veteran stated that she worked for two months in Kmart, but had to leave the job, due to her service connected colitis. 

The Veteran has submitted several statements indicating that she could not work or maintain a job due to her service connected disabilities.  Specifically, that she has numerous flare-ups from Crohn's disease, unexpected hospital visits, blood transfusions and frequent bouts of nausea, vomiting, loose bowel movements six to seven times a day, weakness and feeling lightheaded.  

The evidence of record includes a VA Vocational Rehabilitation and Education Handicap Evaluation dated July 1, 2016.  The Veteran reported that she is in college and unemployed.  VA determined that the Veteran has a vocational impairment and that her service-connected disabilities contribute in substantial part to her vocational impairment.  The evaluation also noted that the Veteran has limited working experience, having only worked for a few months as a cashier at Sam's Club and at Jersey Mikes.

The Board finds the Veteran has credibly reported symptoms and treatment related to her service-connected disabilities.  Additionally, the Board finds the October 2014 VA examinations and opinions probative and affords great weight as the Intestinal Conditions and Hematologic and Lymphatic Conditions opinions provided are based on a detailed assessment of the severity of the Veteran's disabilities.  In addition, the opinions include specific support for the conclusion that the Veteran is unable to work.  The Board has also considered the February 2016, psychological VA examination and opinion.  The examiner opined that the Veteran's psychological disability had some impact on her ability to work.  The Board finds that this opinion had some probative value.  While the opinion concluded that the Veteran had occasional decrease in work efficiency and can generally function satisfactorily, with normal routine behavior, self-care and conversation, the opinion did suggest that the Veteran may be unable to maintain substantial gainful employment due to her difficulty in establishing and maintaining effective work relationships and adapting to stressful circumstances, including work or a work like setting.  Furthermore, the examiner's opinion that the Veteran can generally function satisfactorily, with normal routine behavior and self-care, is contrary to the weight of the record which indicates that the Veteran must always be close to a bathroom due to flare-ups from her service-connected Crohn's disease.

Here, the Board concludes that the Veteran was unemployable as a result of her service connected disabilities from November 11, 2013 until December 29, 2016.  Therefore, a TDIU is granted for this period.  The Veteran currently receives a 100 percent schedular rating, but it has been noted that her service connected disabilities should be reevaluated in the future, given their potential for improvement, combined with the Veteran's additional educational and vocational training.  Additionally, the SSA judge who found the Veteran to be unemployable in 2015 also noted that medical improvement was expected and that the Veteran's case should be reviewed in the future.  As such, this Board decision should not constrain any evaluation of the Veteran's employability after December 29, 2016.  
In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

TDIU on a schedular basis is granted from November 11, 2013 to December 29, 2016, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


